DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-10 are a method, claims 11-20 are a system and claim 21 is a medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1: The claims as a whole recite a method of organizing human activity.  The claimed invention is a method that controls and changes the probability of the item provision system within a predetermined range during the second time interval after the first time interval, based on a result of the comparing, which is a method of managing interaction between people.   The mere nominal recitation of a generic components does not take the claims out of the method of organizing human interaction groping.   Thus, the claims recite an abstract idea.    

Step 2A- Prong 2:  The claim as a whole merely describes how to generally “apply” the concept of changing the probability of the item provision system with the predetermined range as a result of comparing the measurement data/information   in a computer environment. The claimed 

Further, claim 11 recites the combination of additional elements including the server comprise a processor for performing in both steps recited at a high level of generality, i.e.,, as a generic processor performing a generic computer function of processing data (the amount of uses of an item provision system), memory and a commutation unit as a prat of components.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.


Step 2B:  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims is ineligible.

Dependent claims 2-4, 6-10, 12-14 and 16-20, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not considered patent ineligible for the same reason above.  
Dependent claims 5 and 15, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  In addition, they recited the additional elements of Gacha system.  The Gacha system is recited at a high level of generality such that it amount no more than an existing service that allow user to purchase items as well as mere instruction to apply the exception using a generic computer components.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

 
Claim 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to products without any structural recitation.    The preamble of claim 21 recite(s) a computer -readable recording medium.  For example, paragraph [0210] of applicants’ specification, the computer storage medium, an apparatus, or a signal wave to be transmitted to be interpreted by the processing apparatus or to provide instructions or data to the processing apparatus. With the  BRI of a computer- readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se  See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16 and 19- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (US Pub., No., 2011/02787832 A1) in view of  Lim (US Pub., 2017/0068991 A1)

With respect to claim 1, 11 and 21, Low teaches a method, system and computer- readable medium, of controlling a probability-based item provision system (paragraph [0048], discloses controller maintains or tracks wager activity and/or play activity on system gaming machine [provision system] ) , the method comprising: 
 (Fig. 20, 212 discloses processor); 
a memory (Fig. 20, 214 discloses memory device); and
a communication unit (paragraph [0047], discloses remote communication link 22  ...); 
measuring an amount of use of an item provision system during a first time interval (paragraph [0013], discloses following: (1) a total amount wagered on each gaming machine, (2) a total amount wagered by each player, (3) a number of games played on each gaming machine, wherein the games are primary or secondary games, (4) a number of games played by each player, wherein the games are primary or secondary games, (5) an amount of each wager placed on each play of each gaming machine, wherein the play is of a primary or secondary game, (6) an amount of each wager placed on each play by each player, wherein the play is of a primary or secondary game, (7) an amount of time between each play of each game on the gaming machines, wherein the play is of a primary or secondary game, (8) an amount of time between each play of each game by each player [time interval] and (9) a quality of play of each player (i.e., a player's skill level or how closely each player plays to optimal play) and  total amount wag on each gem machined and paragraph [0014], discloses tracked or acquired ranking [measuring] amount including the amount wagered on plays of each machine [amount of use of an item provision system] and paragraph [0048], discloses tracks wager activity and play activity on system gaming machine for one or more predetermined or designated time… ) ;

comparing the measurement result with a first threshold (paragraph [0011], discloses controller determines a ranking for one, a plurlity or all of the gaming machine based at least in part on the wager activity and/or play activity.., paragraph [0013], discloses a player ranking can be based on only one or more a designated number of the above-listed ranking comports.., and paragraph [0048], discloses tracks wager activity and paragraph [0048], disclose tracks the activity  on each gaming machine 14a, 14b ..., 14z or activity for individual  playing  user ranking components  or ranking information …); and
Low teaches the above elements including changing the probability of the within a predetermined range during a second time interval after the first time interval, based on a result of the comparing (paragraphs [0158]-[0159], discloses the rank of each player and the associated  probability  or percentage  will be adjusted in real time  based on such wager and play activity) .  Low failed to teach the corresponding probability or presented adjustment is on the item provision system. 
However, Lim teaches item provision system (paragraph [0030], discloses a
promotion providing a discount of the product, a buy-one get-one-free promotion with respect to the product, and a promotion of increased probability for a Gacha product of a preset grade or more in response to purchasing the product).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the rank of each player and the associated probability or percentage will be adjusted in real time based on such wager and play activity of Low with providing Gacha promotion associated a product in the game environment of Lim in order to increase probability for a Gacha product of a preset grade or more in response to purchasing product (see paragraph [0018]).
With respect to claims  2 and 12 , Low in view of Lim teaches elements of claims 1 and 11, furthermore, Low teaches the method, wherein, the changing of the probability of the item provision system within a predetermined (as discussed in claim 1) range comprises: increasing the probability when the amount of use of the item provision system is less than or equal to the first threshold, and decreasing the probability when the amount of use of the item provision (paragraph [0074], discloses the number of monetary units changes between time period, the player ranking may increase or decrease relative to the ranking of other players..).

With respect to claims 3 and 13, Low in view of Lim teaches elements of claims 1 and 11, furthermore, Low teaches the method further comprising: providing information on the probability of the item provision system for each time interval (paragraph [0083], discloses the wager activity are acquired during the plurlity of predetermined time period).

With respect to claims 4 and 14, Low in view of Lim teaches elements of claims 2 and 12, furthermore, Low teaches the method further comprising: providing information on the first time interval and the measured amount of use of the item provision system during the first time interval in real time (paragraph [0083], discloses the wager activity are acquired during the plurlity of predetermined time period.., the ranking determination while the ranking components acquired during other predetermined time ..).

With respect to claims 5 and 15, Low in view of Lim teaches elements of claims 1 and 11, furthermore, Low teaches the method wherein the amount of use of the item provision system includes an amount of use (paragraph [0013], discloses following: (1) a total amount wagered on each gaming machine, (2) a total amount wagered by each player, (3) a number of games played on each gaming machine, wherein the games are primary or secondary games, (4) a number of games played by each player, wherein the games are primary or secondary games, (5) an amount of each wager placed on each play of each gaming machine, wherein the play is of a primary or secondary game, (6) an amount of each wager placed on each play by each player, wherein the play is of a primary or secondary game, (7) an amount of time between each play of each game on the gaming machines, wherein the play is of a primary or secondary game, (8) an amount of time between each play of each game by each player [time interval] and (9) a quality of play of each player (i.e., a player's skill level or how closely each player plays to optimal play) and  total amount wag on each gem machined).  Low failed to teach the corresponding amount of use is the user of a Gacha system, and wherein the amount of use of the Gacha system includes at least one of an amount of goods used to purchase an item through the Gacha system, a number of purchases of the item through the Gacha system, and a number of users who purchase the item through the Gacha system.
However, Lim teaches amount of use is the user of a Gacha system, and wherein the amount of use of the Gacha system includes at least one of an amount of goods used to purchase an item through the Gacha system, a number of purchases of the item through the Gacha system, and a number of users who purchase the item through the Gacha system(paragraph [0018], discloses  promotion providing a discount of the product, a buy-one-get-one-free promotion with respect to the product, and a promotion of increased probability for a Gacha product of a preset grade or more in response to purchasing the product and paragraph [0020], discloses purchase the product a preset number of times or more). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the rank of each player and the associated probability or percentage will be adjusted in real time based on such wager and play activity of Low with providing Gacha promotion associated a product in the game environment of Lim in order to increase probability for a Gacha product of a preset grade or more in response to purchasing product (see paragraph [0018]).



With respect to claims 6 and 16, Low in view of Lim teaches elements of claims 5 and 15.  Low failed to teach wherein the probability of the item provision system includes an item acquisition probability through the Gacha system.
However, Lim teaches wherein the probability of the item provision system includes an item acquisition probability through the Gacha system (paragraph [0018], discloses promotion providing a discount of the product, a buy-one-get-one-free promotion with respect to the product, and a promotion of increased probability for a Gacha product of a preset grade or more in response to purchasing the product and paragraph [0020], discloses purchase the product a preset number of times or more). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the rank of each player and the associated probability or percentage will be adjusted in real time based on such wager and play activity of Low with providing Gacha promotion associated a product in the game environment of Lim in order to increase probability for a Gacha product of a preset grade or more in response to purchasing product (see paragraph [0018]).

With respect to claims 9 and 19, Low in view of Lim teaches elements of claims 1 and 11, Low teaches the method further comprising: 

measuring an amount of use of an item provision system during the second time interval (paragraph [0013], discloses following: (1) a total amount wagered on each gaming machine, (2) a total amount wagered by each player, (3) a number of games played on each gaming machine, wherein the games are primary or secondary games, (4) a number of games played by each player, wherein the games are primary or secondary games, (5) an amount of each wager placed on each play of each gaming machine, wherein the play is of a primary or secondary game, (6) an amount of each wager placed on each play by each player, wherein the play is of a primary or secondary game, (7) an amount of time between each play of each game on the gaming machines, wherein the play is of a primary or secondary game, (8) an amount of time between each play of each game by each player [time interval] and (9) a quality of play of each player (i.e., a player's skill level or how closely each player plays to optimal play) and  total amount wag on each gem machined and paragraph [0014], discloses tracked or acquired ranking [measuring] amount including the amount wagered on plays of each machine [amount of use of an item provision system] and paragraph [0048], discloses tracks wager activity and play activity on system gaming machine for one or more predetermined or designated time… ) ;

comparing the measurement result with the second threshold (paragraph [0011], discloses controller determines a ranking for one, a plurlity or all of the gaming machine based at least in part on the wager activity and/or play activity.., paragraph [0013], discloses a player ranking can be based on only one or more a designated number of the above-listed ranking comports.., and paragraph [0048], discloses tracks wager activity and paragraph [0048], disclose tracks the activity  on each gaming machine 14a, 14b ..., 14z or activity for individual  playing  user ranking components  or ranking information …); and
Low teaches the above elements including changing the probability of the within a predetermined range during a third  time interval after the first time interval, based on a result of 
However, Lim teaches item provision system (paragraph [0030], discloses a
promotion providing a discount of the product, a buy-one get-one-free promotion with respect to the product, and a promotion of increased probability for a Gacha product of a preset grade or more in response to purchasing the product).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the rank of each player and the associated probability or percentage will be adjusted in real time based on such wager and play activity of Low with providing Gacha promotion associated a product in the game environment of Lim in order to increase probability for a Gacha product of a preset grade or more in response to purchasing product (see paragraph [0018]).
With respect to claims 10 and 20, Low in view of Lim teaches elements of claims 9 and 19, Low teaches the method further comprising  wherein the second threshold is determined based on the amount of use of the item provision system during the first time interval, and the probability of the item provision system during the third time interval is within a predetermined range of the probability of the item provision system during the second time interval(paragraph [0083], discloses the wager activity are acquired during the plurlity of predetermined time period.., the ranking determination while the ranking components acquired during other predetermined time ..).
 



Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (US Pub., No., 2011/02787832 A1) in view of  Lim (US Pub., 2017/0068991 A1) and further view of Pieron et al ( US Pub., 2015/0306494 A1) 

With respect to claims 7 and 17, Low in view of Lim teaches elements of claims 1and 11, furthermore, Low teaches the method wherein the amount of use of the item provision system (paragraph [0048], discloses the gaming machine sends wager activity or play activity to the central server or controller, based on this information the controller generates the ranking components for a ranking determinations) and one or more of the gaming machines 14a, 14b ... 14z may be connected to each other through a data network or remote communication link 22 with some or all of the functions of each gaming machine provided at a central location, such as the central server or controller 12. The number of gaming machines in the gaming system can vary as desired by the implementer of the gaming system (paragraph [0047]) and Lim teaches storing pattern information associated with an action of a user in response to detecting the action about a product  and periodically transmitting the analyzed pattern information to a server (paragraph [0007]).  Low filed to teach the corresponding Wagner activity or play activity includes an amount to use of tem upgrade system and Lim failed to teach the corresponding stored pattern includes an amount of user of an item upgrade.  
However, Pieron teaches an amount of use of an item upgrade system, and wherein the amount of use of the item upgrade system includes at least one of amount of goods used for item upgrade, a number of upgrade attempts, and a number of users who attempt upgrade (paragraph   wager activity or play activity of Low and pattern of information associated with an action  of user of Lim with offering to upgrade the affiliation virtual item of Pieron in order to repair the affiliation virtual item and the one or more quality bonuses are increased and the level bonus for each of the one or more quality bonuses are also increased(see Pieron, paragraph [0062]).
With respect to claims 8 and 18, Low in view of Lim and further view of Pieron teaches elements of claims 7 and 17, furthermore, Low teaches the method wherein the probability of the item provision system includes an item acquisition probability (paragraph [0017], discloses gaming machines during the acquisitions of ranking components and that the tracking and acquisition of ranking .., controller monitors, tracks and acquires Wagner activity of play activity on each going machine) and modifying the number of generated symbol by either modifying the number of reels or modifying the number of symbol generated in active symbol positions by one or more of the reels (paragraph [0264]) and Lim teaches storing pattern information associated with an action of a user in response to detecting the action about a product  and periodically transmitting the analyzed pattern information to a server (paragraph [0007]).  Low filed to teach the corresponding Wagner activity or play activity is through the item upgrade system and Lim failed to teach the corresponding stored pattern  through the item upgrade system.  
However, Pieron teaches item acquisition probability through the item upgrade system (paragraph [0014], discloses obtain a set of probabilities for upgrading or enhancing the   wager activity or play activity of Low and pattern of information associated with an action  of user of Lim with offering to upgrade the affiliation virtual item of Pieron in order to repair the affiliation virtual item and the one or more quality bonuses are increased and the level bonus for each of the one or more quality bonuses are also increased(see Pieron, paragraph [0062]).

Prior arts on the record: 

Low et al (US Pub., No., 2011/02787832 A1) discloses gaming systems and methods for operating a gaming system are provided. The gaming system includes a controller operable with a plurality of gaming devices. Based at least in part on wagering activity, the controller determines a ranking for a plurality of gaming devices in the gaming system

Lim (US Pub., 2017/0068991 A1) discloses  a method of providing a targeted promotion based on user pattern information in a mobile game environment, the method including: storing pattern information  associated with an action of a user in response to detecting the action about a product; scoring and statistically analyzing the stored pattern information

Pieron et al (US Pub., 2015/0306494 A1) disclosed herein is technology for providing in-game bonuses to a user's in-game persona. The technology involves affiliation virtual items that provide quality-based bonuses and level based bonuses. The technology provides systems and methods for upgrading an affiliation virtual item's level and/or enhancing the affiliation virtual item's quality.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SABA DAGNEW/Primary Examiner, Art Unit 3682